1
2                                                                             JS-6
3
4
5
6
7
8
9
10
11
12                            UNITED STATES DISTRICT COURT
13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                    WESTERN DIVISION
15   UNITED STATES OF AMERICA,                     No. :18-cv-10644-AB-(RAOx)
16               Plaintiff,                        [PROPOSED] CONSENT JUDGMENT
17                      v.                         OF FORFEITURE BETWEEN
                                                   PLAINTIFF UNITED STATES OF
18   $139,500.00 IN U.S. CURRENCY                  AMERICA AND CLAIMANT JOHNNY
19                                                 TRAN
                 Defendant.
20
21
22
23         Pursuant to the stipulation and request of Plaintiff United States of America and
24   Claimant Johnny Tran (“Tran”), the Court hereby enters this Consent Judgment of
25   Forfeiture containing the terms set forth below:
26         On or about March 6, 2019, Plaintiff United States of America (“the government,”
27   “the United States of America” or “plaintiff”) filed a Verified First Amended Complaint
28   For Forfeiture alleging that defendant a $139,500.00 in U.S. Currency (the “defendant
1    currency”), is subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C).
2          Tran filed an administrative claim to the defendant currency on or about
3    September 27, 2018 with the Drug Enforcement Administration. On April 8, 2019, the
4    parties filed a stipulation extending the time for Tran to file a claim and answer the
5    complaint, and the dates by which Tran is required to do so have not yet passed.
6          Other than Tran, no other person or entity has asserted a claim to the defendant
7    currency.
8          No other parties have appeared in this case and the time for filing claims and
9    answers has expired.
10         The United States of America and Claimant Tran have now agreed to settle this
11   action relative to the disputes between them with respect to the defendant currency and
12   to avoid further litigation by entering into this Consent Judgment of Forfeiture.
13         The Court, having been duly advised of and having considered the matter, and
14   based on the mutual consent of the United States of America and Claimant Tran,
15         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
16         1.     As between the United States of America and Claimant Tran with respect to
17   the defendant currency, this Court has jurisdiction over the subject matter of this action
18   and the parties to this Consent Judgment of Forfeiture.
19         2.     As between the United States of America and Claimant Tran with respect to
20   the defendant currency, the Complaint for Forfeiture states a claim for relief pursuant to
21   21 U.S.C. § 881(a)(6).
22         3.     Notice of this action has been given as required by law. No appearances
23   have been made in the litigation with respect to the defendant currency. The Court
24   deems that all other potential claimants admit the allegations of the Complaint for
25   Forfeiture to be true with respect to the defendant currency.
26         4.     The sum of $20,925.00 only (without interest) shall be returned to Claimant
27   Tran. The remainder of the defendant currency (i.e., $118,575.00), plus the interest
28   earned by the United States of America on the defendant currency shall be condemned
                                                  2
1    and forfeited to the United States of America, which shall dispose of those funds in
2    accordance with law.
3          5.     The funds to be returned to Claimant Tran pursuant to paragraph 4 above
4    shall be paid to Claimant Tran by electronic transfer. Claimant Tran shall provide all
5    information and complete all documents requested by the United States of America in
6    order for the United States of America to complete the transfer including, without
7    limitation, providing Claimant Tran’s social security and taxpayer identification numbers
8    (if any), the identity of the bank, the bank’s address and the account name, account
9    number, account type and wire transfer routing number for the account to which the
10   transfer of funds is to be made.
11         6.     Claimant Tran hereby waives, relinquishes and abandons any right to
12   contest the forfeiture of the defendant $118,575.00 in U.S. Currency and releases the
13   United States of America, its agencies, agents, officers, employees and representatives,
14   including, without limitation, all agents, officers, employees and representatives of the
15   Drug Enforcement Administration or the Department of Justice and their respective
16   agencies, as well as all agents, officers, employees and representatives of any state or
17   local governmental or law enforcement agency involved in the investigation or
18   prosecution of this matter, from any and all claims (including, without limitation any
19   petitions for remission, which Tran hereby withdraws), actions or liabilities arising out
20   of or related to this action, including, without limitation, any claim for attorney fees,
21   costs and interest, which may be asserted by or on behalf of Claimant Tran with respect
22   to the defendant currency whether pursuant to 28 U.S.C. § 2465 or otherwise.
23         7.     As between the United States of America and Claimant Tran with respect to
24   the defendant currency, (i) the Court finds that there was reasonable cause for the seizure
25   of the defendant currency and institution of these proceedings; and (ii) this judgment
26   shall be construed as a certificate of reasonable cause pursuant to 28 U.S.C. § 2465.
27         8.     As between the United States of America and Claimant Tran with regard to
28   the defendant currency, the Court further finds that Claimant Tran did not substantially
                                                   3
1    prevail in this action, and the parties hereto shall bear their own attorney fees and costs.
2          9.     The United States of America and Claimant Tran consent to this judgment
3    and waive any right to appeal this judgment.
4
5     Dated: June 5, 2019
                                                HONORABLE ANDRÉ BIROTTE JR.
6                                               UNITED STATES DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   4
